DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torisawa et al (US 2015/0290403) in view of Hess et al (US 2010/0280326).
Regarding claim 1, Torisawa discloses a system comprising: an insufflator 66 configured to supply insufflation fluid to a patient cavity (¶64, fig 6), the insufflator comprising a processor (¶95) 5and a computer-readable media having logic stored thereon (¶95); a primary pressure sensor 128 configured to determine a 10pressure measurement indicative of a pressure of the patient cavity (¶83); a trocar 70 configured to: receive the insufflation fluid supplied by the insufflator (¶63); and  15deliver the insufflation fluid to the patient cavity (¶64); wherein: the insufflator is communicatively 
While Torisawa substantially discloses the invention as claimed, it does not disclose an access port comprising a seal and a retractor, the access port facilitating access therethrough to the patient cavity, nor the delivery of the insufflation fluid to the patient cavity via the access port.
	Torisawa does appear to show some sort of access port on the patient’s mouth (fig 6), which targets the stomach through the esophagus (¶107). Torisawa does disclose other cavities are known, desired targets including the large intestine and abdomen (¶9). 
	Hess discloses an access port comprising a seal 24a/b/c and a retractor 200, the access port facilitating access therethrough to a patient cavity (¶31). Hess also discloses a desire for insufflation (¶31 and ¶35). The access port of Hess assist in provides access to a surgical site/cavity (¶30, ¶34) and aids in maintaining insufflation (¶35).
	It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Torisawa such that it includes an access port comprising a seal and a retractor, the access port facilitating access therethrough to the patient cavity, and the delivery of the insufflation fluid to the patient cavity via the access port (trocar insertion through one of the seals of the port) as taught 
Regarding claim 2, wherein at least a portion of the trocar is configured to penetrate the seal of the 30access port thereby directing the insufflation fluid to the patient cavity (see claim 1 above).  
Regarding claim 3, wherein the trocar receives the insufflation fluid from a conduit 64 comprising a first end and a second end, wherein the first end is coupled to the insufflator and the second end is coupled 5to the trocar (fig 1).  
Regarding claim 4, wherein the trocar comprises an outer tubular member 70 disposed about an inner tubular member (tube 80), wherein the inner tubular member is 10separated from the outer tubular member by an inner wall (outer wall of catheter 12).  
Regarding claim 6, wherein the insufflation fluid is delivered to the patient cavity via the outer tubular member (via tube 64, ¶62).   
Regarding claim 7, wherein the insufflation fluid is delivered to the patient cavity via the inner tubular member (via nozzle 56, fig 3). 
Regarding claim 9, wherein the insufflator comprises the primary pressure sensor (fig 4).  
Regarding claim 10, wherein the system further comprises a backup pressure sensor 129 communicatively coupled to the insufflator (fig 4), the backup pressure sensor being 5configured to determine a pressure measurement indicative of a pressure of the patient cavity (¶120).  
Regarding claim 11, wherein the logic stored on the computer-readable media is further configured, when 10executed on the processor, to: determine that the pressure 
Regarding claim 12, Torisawa discloses a method of supplying insufflation fluid to a patient cavity, the method comprising: receiving, from a primary pressure sensor 128, a pressure measurement indicative of a pressure of a patient cavity (¶83);  5controlling, by an insufflator, a supply of the insufflation fluid to the patient cavity based on the pressure measurement from the primary pressure sensor (¶101); and delivering, by a trocar, the supplied insufflation fluid to the patient cavity (¶64).
While Torisawa substantially discloses the invention as claimed, it does not disclose delivering the supplied insufflation fluid via an access port, wherein:  10the access port comprises a seal and a retractor; and the access port facilitates access therethrough to the patient cavity.   
Torisawa does appear to show some sort of access port on the patient’s mouth (fig 6), which targets the stomach through the esophagus (¶107). Torisawa does disclose other cavities are known, desired targets including the large intestine and abdomen (¶9). 
	Hess discloses an access port comprising a seal 24a/b/c and a retractor 200, the access port facilitating access therethrough to a patient cavity (¶31). Hess also discloses a desire for insufflation (¶31 and ¶35). The access port of Hess assist in provides access to a surgical site/cavity (¶30, ¶34) and aids in maintaining insufflation (¶35).

Regarding claim 13, wherein delivering the insufflation fluid via the access port comprises penetrating, by at least a portion of the trocar, the seal of the access port to permit access therethrough to the patient cavity (see claim 12 above).  
Regarding claim 14, directing, by a conduit 64, the insufflation fluid from the insufflator to the trocar (fig 1).   
Regarding claim 15, wherein delivering the insufflation fluid to the patient cavity comprises directing the insufflation fluid through an outer tubular member 70 of the trocar, wherein the outer tubular member is disposed about an inner tubular member (tube 80), the inner tubular 30member being separated from the outer tubular member by an inner wall (wall of 12; ¶54).  
Regarding claim 17, wherein delivering the 10insufflation fluid to the patient cavity comprises directing the insufflation fluid through an inner tubular member 84 of the trocar (¶52), wherein: the trocar further comprises an outer tubular member 70 disposed about the inner tubular member (fig 3), the inner tubular 15member being separated from the outer tubular member by an inner wall (wall of 12; ¶55).  
Regarding claim 18, wherein the primary pressure sensor is comprised within the insufflator 20(fig 4).  
Regarding claim 19, determining, by a backup pressure sensor 129, a pressure measurement indicative of a pressure of the patient cavity (¶120).  
Regarding claim 20, in response to determining that the pressure measurement from the primary pressure sensor is inaccurate controlling the supply of the insufflation fluid by the 30insufflator to the patient cavity based on the pressure measurement determined by the backup pressure sensor rather than the pressure measurement determined by the primary pressure sensor (¶84, ¶85).  
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torisawa et al (US 2015/0290403) in view of Hess et al (US 2010/0280326) and Kucklick et al (US 2005/0171470).
Regarding claim 5, while Torisawa substantially discloses the invention as claimed, it does not disclose wherein the outer tubular member is partitioned into at least a first chamber and a second chamber, wherein: the first chamber is separated from the second chamber; and the first chamber and the second chamber are defined by the inner wall and an outer wall of the outer tubular member.  
Kucklick discloses a sheath/trocar 50, similar to Torisawa, which has an outer wall 86 and an inner wall 81 partitioned into different chambers via ribs 87, which allows each different chamber to be used for different fluids and different modes (inflow/outflow - ¶39).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Torisawa such that the outer 
Regarding claim 16, while Torisawa substantially discloses the invention as claimed, it does not disclose delivering the insufflation fluid to the patient cavity comprises directing the insufflation fluid through a first or a second chamber of the outer tubular member, wherein the 5first chamber is separated from the second chamber and the first chamber and the second chamber are defined by the inner wall and an outer wall of the outer tubular member.  
Kucklick discloses a sheath/trocar 50, similar to Torisawa, which has an outer wall 86 and an inner wall 81 partitioned into different chambers via ribs 87, which allows each different chamber to be used for different fluids and different modes (inflow/outflow - ¶39).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Torisawa such that the outer tubular member is partitioned into at least a first chamber and a second chamber, wherein: the first chamber is separated from the second chamber; and the first chamber and the second chamber are defined by the inner wall and an outer wall of the outer tubular member as taught by Kucklick and directing the insufflation fluid through the first or the second chamber of the outer tubular member, wherein the 5first chamber is separated from the second chamber and the first chamber and the second chamber are .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torisawa et al (US 2015/0290403) in view of Hess et al (US 2010/0280326) and Sekino et al (US 5,328,458)
Regarding claim 8, while Torisawa substantially discloses the invention as claimed, it does not disclose the trocar 30comprises the primary pressure sensor.  
Sekino discloses a primary pressure sensor 222 positioned both on and in a trocar (figs 21 and 22). The sensor allows for pressure sensing in the cavity to be inflated, without initially contacting the gas as means of deciding on an appropriate insufflation rate (Col.18 ll 39-56). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Torisawa such that the primary pressure sensor (by adding an additional sensor to the existing sensors 128 and 129) is positioned both on and in the trocar as taught by Sekino as a further means of deciding on an appropriate insufflation rate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,595,897. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either broader or obvious variants of the patented claims when viewing the patented claims either by themselves or in view of the references used in the art rejections above.
Claims 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,096,718. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either broader or obvious variants of the patented claims when viewing the patented claims either by themselves or in view of the references used in the art rejections above.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,799,266. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either broader or obvious variants of the patented claims when viewing the patented claims either by themselves or in view of the references used in the art rejections above.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,646,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either broader or obvious variants of the patented claims when viewing the patented claims either by themselves or in view of the references used in the art rejections above.
Claims 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,238,421. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either broader or obvious variants of the patented claims when viewing the patented claims either by themselves or in view of the references used in the art rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783